Citation Nr: 0301453	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  01-07 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
disease.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1954 to November 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse June 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In November 2001, a videoconference hearing was held 
before a Member of the Board.  A transcript of the hearing 
testimony has been associated with the claims file.


FINDINGS OF FACT

1. VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.

2. The evidence clearly and unmistakably demonstrates that 
the veteran had Charcot-Marie-Tooth disease prior to 
service.

3. The preponderance of the evidence shows that the 
veteran's Charcot-Marie-Tooth disease did not increase 
in severity during his military service.


CONCLUSIONS OF LAW

1.  The veteran's Charcot-Marie-Tooth disease clearly and 
unmistakably preexisted his entry into military service, 
and the presumption of soundness is rebutted.  38 U.S.C.A. 
§§ 1132, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.304(b) (2002).

2.  The veteran's Charcot-Marie-Tooth disease was not 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1131, 1132, 1153 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA. There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the June 2001 rating decision and the 
August 2001 statement of the case.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d)).  Here, the RO 
obtained the veteran's available service medical records 
and private medical records.  Further, the veteran has 
been afforded a VA examination to address the etiology of 
his claimed disability.  He has also been afforded a 
videoconference hearing before a Member of the Board.  As 
such, the VA's duties under the VCAA have been satisfied.

Legal Criteria.  Service connection means that the facts, 
as shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
be in sound condition when he or she entered into military 
service except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111 and 1132; 38 C.F.R. § 
3.304(b).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111 and 
1132; 38 C.F.R. § 3.304(b).  In determining whether a 
disorder existed prior to entry into service, it is 
important to look at accepted medical principles including 
clinical factors pertinent to the basic character, origin, 
and development of the disorder.  38 C.F.R. § 3.304(b)(1).  
History given by the veteran, which conforms to accepted 
medical principles, in 
conjunction with basic clinical data, is probative 
evidence of the incurrence, symptoms, and course of the 
disorder.  38 C.F.R. § 3.304(b)(2).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during service.  Where the evidence 
shows that there was an increase in disability during 
service, there is a presumption that the disability was 
aggravated by service.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent 
an increase in severity during service.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

The presumption of aggravation is not applicable unless 
the pre-service disability underwent an increase in 
severity during service.  See Beverly v. Brown, 9 Vet. 
App. 402, 405 (1996); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995); Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
Section 1153 requires an increase in the severity of the 
preexisting condition, as distinguished from the mere 
recurrence of manifestations of the pre-service condition 
or mere temporary flare-ups of symptoms associated with 
the disability.  Evidence of a temporary flare-up, without 
more, does not satisfy the level of proof required of a 
non-combat veteran to establish an increase in disability.  
Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); see 
also Maxson v. West, 12 Vet. App. 453, 459 (1999); Verdon 
v. Brown, 8 Vet. App. 529, 537 (1996); Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  In Hunt, for example, the 
Court of Appeals for Veterans Claims refused service-
connection to a veteran for aggravation of a pre-existing 
knee injury, finding:  "While there was temporary 
worsening of [the veteran's] symptoms, the condition 
itself, which lent itself to flare-ups, did not worsen.  
In short, the disability remained unaffected by these 
flare-ups."  Id. at 296.  Accordingly, "a lasting 
worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that 
still exists currently is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).

The Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, 
but, rather, may reach a medical conclusion only on the 
basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.

Factual Background.  At the time of the veteran's May 1954 
service enlistment examination, the following relevant 
medical defects were noted:  (1) pes cavus, second degree 
and (2) talivus cavus, second degree.  Although the 
veteran was determined to be qualified for service, it was 
recommended that prolonged marching be limited.

In November 1954, the veteran was seen in a military 
dispensary with complaints of coldness of the hands, a 
condition he reported that he had had "practically all his 
life."  The veteran indicated that ever since he could 
remember, he had experienced pain, blanching and cyanosis 
of the fingertips on exposure to cold.  These symptoms had 
"always" been followed by edema of the hands and by severe 
carpopedal spasm.  It was noted that all female members of 
the veteran's family had the same condition.  A physical 
examination was negative except for relevant 
symptomatology of the hands.  Specifically, after 
immersion of one hand in cold water, there was definite 
evidence of vasospasm.  Approximately five minutes after 
removal of the hand from ice water, carpopedal spasm 
occurred in both hands.  Diagnosis was of Raynaud's 
disease with carpopedal spasm.

A subsequent November 1954 examination reflected diagnoses 
of Raynaud's disease with carpopedal spasm; deformity of 
both hands; and pes cavus of both feet.  It was concluded 
that the veteran was not qualified for retention in 
service.  Following this examination, the veteran was 
given a medical discharge at the recommendation of the 
Medical Board.

A June 1976 VA medical record indicates that the veteran 
had been experiencing increasing weakness and difficulty 
performing tasks over the previous several years.  
Although the veteran again noted having had these problems 
"all of his life," the symptoms had become more prominent 
since approximately 1969, when the veteran was transferred 
from a private medical facility due to findings of 
increased lactic dehydrogenase and serum glutamic 
oxaloacetic transaminase.  At that time, he was diagnosed 
with probable Charcot-Marie-Tooth Syndrome.  This 
diagnosis was confirmed in 1973 by the neurology service 
at the Talmidge Memorial Hospital, and physical therapy 
and a bilateral short leg brace were recommended, although 
the veteran did not proceed with these recommendations.  
When examined at the VA in March 1976, the veteran was 
found to have marked trouble walking.  He fell frequently 
and had bruised legs and knees often.  His hands had 
become quite weak and he had problems picking up items and 
writing.  In June 1976, the veteran reported particularly 
poor strength in his hands and stated that he had always 
"walked funny."  The examining physician diagnosed the 
veteran with Charcot-Marie-Tooth disease with progressive 
atrophy and muscle weakness of the extremities, in 
addition to hypertensive vascular disease.  The examiner 
opined that the veteran was totally and permanently 
disabled.

The veteran underwent a VA examination in January 1977, 
which revealed marked symmetrical atrophy of the muscles 
of both the anterior and posterior compartments of the 
lower legs, as well as marked weakness of both ankle 
flexors and ankle extensors.  The veteran displayed a 
marked toe drop when he walked and wore braces.  There 
were several abrasions of various ages on both knees, the 
result of frequent falls.  There was marked symmetrical 
atrophy of the muscles of both forearms and very marked 
symmetrical atrophy of the intrinsic muscles of both 
hands.  Neurological findings included a wide-based gait 
with a positive Romberg's sign.  Diagnosis was of Charcot-
Marie-Tooth disease.

Treatment records from the Roosevelt Warm Springs 
Institute for Rehabilitation, dated from July 1983 to 
February 2001, reflect continued treatment for Charcot-
Marie-Tooth disease.  A March 2001 letter from A. C. 
Gawne, M.D., a physician practicing at this facility, 
indicates that the veteran had been her patient.  Dr. 
Gawne wrote that the veteran suffered from "Charcot-Marie-
Tooth disease which was first diagnosed when he entered 
boot camp and was aggravated by Army training.  He does 
not have and has never had Raynaud's phenomenon."

The veteran was afforded a videoconference hearing in 
November 2001, when he testified that symptoms of his 
Charcot-Marie-Tooth disease began in service during basic 
training and had become progressively worse.  The veteran 
stated that he had experienced stress and nervousness 
while on active duty, and became weaker to the point that 
he was falling down.  He testified, "My nerves were just 
totally messed up."

Most recently, the veteran was afforded a VA neurological 
examination in July 2002.  At that time, the veteran's 
claims file was reviewed.  The examiner concurred with Dr. 
Gawne that the veteran never had Raynaud's Phenomenon, but 
rather, Charcot-Marie-Tooth disease.  The examiner opined 
that it was "most likely" that the veteran had 
manifestations of this disorder antedating his enlistment 
in the military, as evidence by his pes cavus.  The 
examiner noted that pes cavus is often an initial 
manifestation of Charcot-Marie-Tooth disease, and often 
worsens progressively.  The examiner also stated that he 
believed the symptomatology noted prior to the veteran's 
discharge, such as carpopedal spasm and pain in the hands, 
was compatible with this diagnosis.  Finally, the VA 
examiner concluded that the veteran's Charcot-Marie-Tooth 
disease pre-existed service and "was not accelerated by 
his active duty. . ."

Analysis. The evidence clearly and unmistakably 
demonstrates that the veteran suffered from Charcot-Marie-
Tooth disease prior to service.  The veteran himself has 
indicated on various occasions that he has "walked funny" 
and experienced weakness all of his life.  Although 
Charcot-Marie-Tooth disease was not found at the time of 
his entry into service, pes cavus was noted.  Under the 
circumstances, he is entitled to the presumption of 
soundness at the time of his entry into service under the 
above-noted statutory provisions.  The presumption, 
however, is rebutted in this case by clear and 
unmistakable evidence, in the form of the July 2002 VA 
examination, which associated pes cavus with pre-existing 
Charcot-Marie-Tooth disease.

The question now for the Board to decide is whether the 
veteran's pre-service Charcot-Marie-Tooth disease was 
aggravated by active service.  The Board has noted and 
considered the veteran's testimony that his pre-service 
Charcot-Marie-Tooth disease increased in severity during 
service.  In support of his contention, the veteran has 
submitted a March 2001 statement from Dr. Gawne indicating 
that that the disorder was aggravated by the veteran's 
Army training.  However, this statement is contradicted by 
the July 2002 report of a VA examiner, who opined that the 
symptoms noted on the veteran's entrance examination were 
indicative of Charcot-Marie-Tooth disease, as were 
symptoms noted during service.  The VA examiner concluded 
that the disorder had not increased in severity during the 
veteran's service.  

In weighing these contradictory statements, the Board 
places more emphasis on that of the July 2002 VA examiner, 
as he conducted a longitudinal review of the veteran's 
medical history, to include his service medical records, 
before expressing an opinion, and provided specific 
reasons for his conclusion.  On the contrary, there is no 
indication that Dr. Gawne has reviewed the veteran's 
service medical records, and she did not provide an 
explanation for her conclusion.  In summary, the 
preponderance of the evidence does not indicate that there 
was any increase in the veteran's Charcot-Marie-Tooth 
disease during his brief period of military service.

Since the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Hence, the claim is denied.


ORDER

Service connection for Charcot-Marie-Tooth disease is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

